Citation Nr: 1433869	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  06-25 204	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for instability of the left knee, status post meniscal tear repair with history of chondromalacia. 
 
2.   Entitlement to an initial rating in excess of 30 percent for bipolar disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to May 1994. 

The claim for an increased rating for instability of the left knee, and additional issues then on appeal but not currently, was initially remanded by the Board in January 2011.  The claim was remanded by the Board again in July 2012.  In the July 2012 remand, the Board also found that although the Veteran did not file a notice of disagreement (NOD) with respect to that portion of the February 2006 rating decision that denied entitlement to TDIU, the claims for higher ratings on appeal encompassed entitlement to this benefit-pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447, 53 (2009).  The July 2012 Board decision rendered in conjunction with the remand at that time addressed the claim for an increased rating for traumatic arthritis of the left knee, granting an increase from 10 to 30 percent for such disability from October 17, 2006, through December 10, 2006, but otherwise denying the claim.  As such, the matter currently on appeal with respect to the compensation assigned for the left knee is limited to the rating assigned for instability in the left knee.  

With respect to the claim for a higher rating for bipolar disorder, following the award grant of service connection for this disability in an October 2011 rating decision, the Veteran expressed disagreement with the 30 percent rating assigned for such disability in a statement received November 2011.  As such, the July 2012 Board remand found that a timely NOD with respect the rating assigned for bipolar disorder had been filed, entitling the Veteran to a statement of the case (SOC) addressing this issue.  Manlincon v. West 12 Vet. App. 238 (1999).  As directed in the Board's July 2012 remand, the RO issued an SOC in February 2013 with respect to the issue of entitlement to a higher rating for bipolar disorder.  This SOC was followed by submission of a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with attached argument expressing disagreement with the rating assigned for bipolar disorder in March 2013.  As such, an appeal with respect to the rating assigned for bipolar disorder has been perfected.  38 U.S.C.A. § 7105 (West 2002) 38 C.F.R. § 20.200 (2013).  

Because the appeal with respect to the rating assigned for bipolar disorder involves disagreement with the initial rating assigned following the award of service connection for this disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the VBMS file reveals a July 2014 letter from the AOJ asking the Veteran to reconcile his March 2014 statement requesting that his claim for TDIU be "withdrawn" with the fact that he had submitted a partially completed VA Form 21-8940, Application for Increased Compensation Based unemployability in June 2014 through "eBenefits" (also contained in the VBMS file).  However, close inspection of the Veteran's March 2014 statement reflected that he while he wished to "withdraw" his claim for TDIU because he was currently working, he wished to continue his appeal with respect to the claim for a TDIU that had been "remanded" for the years from 2005 to 2008 on the basis of the fact that he was not working during this period of time.  As such, the claim for a TDIU remains on appeal.  

The Virtual VA file contains a May 2014 brief submitted by the Veteran's representative, as well as VA clinical records dated through March 28, 2014, documented to have been considered in the April 2014 Supplemental SOC (SSOC).  The electronic files otherwise contain information that is duplicative of that located in the paper claims file or not directly relevant to the claims on appeal.  

The Board's decision on the claim for an increased rating for instability of the left knee is set forth below.  The claims for a higher initial rating for bipolar disorder and a TDIU are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

The Board notes that review of the record has revealed additional issues that have been raised by the Veteran but not been adjudicated by the AOJ.  Such consist of two issues raised in connection with the November 2011 NOD; namely, entitlement to an earlier effective date for instability of the left knee, status post meniscal tear repair and entitlement to alcohol dependence as secondary to the service connected bipolar disorder.  Two additional issues for AOJ consideration are entitlement to an increased rating for traumatic arthritis of the left knee, to include on the basis of clear and unmistakable error (CUE) in not assigning 10 percent ratings on the basis of limitation of extension being demonstrated to 10 degrees or dislocated semilunar cartilage, discussed in argument received in conjunction with the March 2013 substantive appeal, and entitlement to a temporary, total  rating under 38 C.F.R. § 4.29 for VA psychiatric inpatient treatment from December 2013 to January 2014, raised in January 2014.  As the Board does not have jurisdiction over these four issues, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished

2.  The weight of the evidence indicates that, at all times pertinent to the current claim for increased rating (aside from periods during which temporary 100 percent ratings for convalescence under 38 C.F.R. § 4.30 were assigned), the service-connected disability of the left knee, status post meniscal tear repair with history of chondromalacia, has been productive of no more than slight recurrent subluxation or lateral instability.

3.  Applicable rating criteria are adequate to rate the disability under consideration at all pertinent points.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for instability of the left knee, status post meniscal tear repair with history of chondromalacia, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5257 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matter adjudicated herein.  Multiple letters have advised the Veteran of the evidence and information necessary to substantiate the claim for increased rating, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Letters dated from June 2006 informed the Veteran of the evidence and information necessary to establish a higher rating and effective date.  To the extent that any of these letters-to include those dated in January 2011 following the January 2011 remand and October 2012 following the July 2012 remand-containing more specific notice with respect to the claim for increase were provided after initial adjudication, any timing error with respect to these letters was cured by readjudication in subsequent SSOCs, most recently in April 2014.  

Relevant to VA's duty to assist, the record contains sufficient information for evaluation of the Veteran's instability of the left knee, status post meniscal tear repair with history of chondromalacia, to include the service treatment reports, VA clinical reports, and reports from VA examinations.  The most recent VA examination of the left knee completed in January 2013 reflects substantial compliance with the instructions of the July 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to substantial compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, the Board finds that the January 2013 VA examination to be adequate to evaluate the higher rating claim at issue, as the report reflects consideration of the Veteran's contentions, a review of the medical history, and findings pertinent to relevant rating criteria at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as wells as testimony presented at a July 2007 hearing before a Decision Review Officer (DRO).  

With regard to this July 2007 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs such a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2007 hearing, the DRO noted the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's left knee disability at issue.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

The DRO also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Furthermore, due in part to the Veteran's description of the nature and severity of the asserted instability in the left knee at the July 2007 hearing-in particular, his testimony that as a result of the left knee instability he fell at least a twice a month-the Board obtained a VA examination to determine the specific nature and severity of the service connected left knee disability at issue.  As such, the Board finds that, consistent with Bryant,  the duties set forth in 38 C.F.R. 3.103(c)(2) have been met.   

Under the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matter adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness to this adjudication. 
  
Under these circumstances, no further notice or assistance to the Veteran is required to fulfill VA's duties with respect to the claim adjudicated herein.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where the question involves one for an increased rating, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple, distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

As indicated above, the Veteran has been assigned separate ratings for postoperative arthritis and instability of the left knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Also as noted, only the matter of the Veteran's left knee subluxation/instability is currently under consideration.

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Historically, the service treatment reports reflect treatment for left knee pain in April 1990 and September 1993.  The first VA examination of the left knee conducted after separation from service in July 1997 showed a stable knee to stress.  Tenderness and swelling were demonstrated and the examiner diagnosed a torn lateral meniscus and chondromalacia of the patella.  

Thereafter, in a January 1998 rating decision, the RO granted service connection for a torn lateral meniscus of the left knee and chondromalacia of the patella of the left knee with mild degenerative joint disease.  A 10 percent rating was assigned under DCs 5010-5257.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, subluxation or lateral instability under DC 5257-to identify the basis for the rating.  See 38 C.F.R. § 4.27. 

A March 2003 VA examination also showed the left knee to be stable.  The impression was probable torn left lateral meniscus and early degenerative changes in the left knee, which the examiner stated were "[b]oth service connected."  Following this examination, an August 2003 rating decision assigned a separate 10 percent rating under DC 5010 for traumatic degenerative joint disease of the left knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  A separate 10 percent rating was continued under DCs 5299-5257 for a torn lateral meniscus of the left knee and chondromalacia of the patella of the left knee.  The use of "99" in this rating decision is reflective of a disability not listed in the VA's rating scheduled which is evaluated under the diagnosis code for subluxation or lateral instability of the knee.  See 38 C.F.R. §§ 4.20, 4.27.

After the Veteran underwent arthroscopic surgery in March 2004 that included a repair of a torn lateral meniscus of the left knee, in an April 2004 rating decision, the RO assigned a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 for the disability rated under DCs 5299-5257, recharacterized therein as status post repair of a left meniscus tear with history of chondromalacia.  Following the expiration of the temporary 100 percent rating assigned from March 19, 2004, to April 30, 2004, the 10 percent rating under DCs 5299-5257 was continued.  The temporary 100 percent rating was extended to May 31, 2004, by a June 2004 rating decision, and the 10 percent rating under DCs 5299-5257 was again continued following the expiration of this temporary 100 percent rating.  

In July 2005, the Veteran underwent a partial medial meniscectomy of the posterior horn of the left knee, and , in a September 2005 rating decision, the RO assigned a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 for the disability rated under DCs 5299-5257 from July 22, 2005, to August 31, 2005.  The 10 percent rating under DCs 5299-5257 was again continued following the expiration of this temporary 100 percent rating.  

A January 2006 VA examiner induced a Lachman's test that was positive for mild anterior instability, and the examiner remarked that the Veteran had "very slight but definite lateral collateral instability."  Following this examination, a February 2006 rating decision added "instability" to the service connected disability rated under DCs 5299-5257 but continued the 10 percent rating for such disability. 

Stability testing of the left knee could not be accomplished at an October 2006 VA examination due to pain.  At a March 2007 VA examination, it was noted that the Veteran wore a brace in his left knee and the Veteran at that time reported an unsteady gait and  history of falls.  In December 2008 additional surgery, to include a partial medial/lateral meniscectomy, was performed at a VA medical facility, and February 2009 rating decision assigned a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 for the disability rated under, as listed in this rating decision, DC 5257 from December 12, 2008.  The 10 percent rating was continued following the expiration of the temporary 100 percent rating and has been continued until the present time.  

On May 2011 VA examination, the Veteran described left knee symptoms that included a "feeling" of instability.  The physical examination at that time revealed mild grinding but no instability.  There was no significant laxity noted in the medial and lateral collateral ligaments.  An addendum to this examination indicated that Magnetic Resonance Imaging (MRI) of the left knee accomplished in June 2011 revealed pertinent findings to include a probable tiny oblique tear in the posterior horn of the meniscus and the lateral meniscus; an intact patellar tendon; and intact cruciate, medial, and lateral collateral ligaments.  

Addressing a question posed in the January 2011 remand, the physician who conducted the May 2011 VA examination noted that "[m]edcial expertise does not currently exist to differentiate direct proximity of his symptoms [as being due to] arthritis or residuals of torn meniscus or meniscectomy."  The physician did comment that no instability was noted on the examination conducted at that time but that "instability likely as not can be a manifestation[] of or etiological fa[ct]ors are [sic] [a] torn meniscus, ligam[en]t tears, patellar instability or arthritis."  

In the July 2012 remand, the Board found fault with the fact that that the VA physician who conducted the May 2011 VA examination did not "discuss the Veteran's lay statements that he fell twice a month, or explain whether the Veteran's 'feeling' of left knee instability was a symptom of meniscectomy, or was due to locking related to the small tear in the meniscus, or was due to arthritis or other left knee disorder."  As such, it was noted in the July 2012 remand that the Board could not determine whether the Veteran's left knee disability should be rated under DC 5257, DC 5258 (dislocated semilunar cartilage), or DC 5259 (removal of the semilunar cartilage).  Therefore, in the July 2012 remand, the Board requested that the Veteran be afforded another VA examination of his left knee that addressed the Veteran's lay statements and contained clarifying opinions. 

Pursuant to the Board's remand, the Veteran underwent January 2013 VA examination of the left knee.  The examiner documented reviewing the claims file and considering the Veteran's lay statements.  It was noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  In checklist fashion, the examination reports indicated that the Veteran had a semilunar cartilage/meniscus condition in the left knee that involved a meniscal tear and frequent episodes of locking, joint pain, and joint effusion.  However, the examiner concluded that the Veteran's complaints of locking were less likely as not due to his tiny medical meniscus tear because "locking requires either a large torn meniscus or a loose body [and] [t]here was no loose body or large torn meniscus seen on MRI left knee [in June 2011]."

The VA physician stated that the there was no left knee instability shown on the examination, and noted in this regard that the MRI of the left knee in June 2011 showed the anterior and posterior cruciate and collateral ligaments and the patellar tendon to be intact.  He commented further that "[t]o have instability, [t]here must be some laxity of those ligaments or [the] patellar tendon."  He also commented that "[t]he medical expertise does not exist to" distinguish what percentage of left knee symptoms of stiffness, pain, swelling, were caused by the meniscectomy of the left knee versus degenerative joint disease of the left knee "without resorting to mere speculation."  

Considering the criteria under DC 5257 in light of the above-cited clinical evidence, the Board notes that a rating in excess of the currently assigned 10 percent rating would be warranted if such clinical evidence demonstrated  at least moderate disability resulting from recurrent subluxation or dislocation.  However, in this regard, the most recent examiner made a specific finding that there was no evidence or history of recurrent subluxation or dislocation.  Moreover, aside from the "very slight" lateral collateral instability shown on January 2006 VA examination, examinations have revealed no objective evidence of instability in the left knee.  The June 2011 MRI findings with regard to the ligaments and patellar tendon also weigh against a conclusion that there is at least moderate disability due to recurrent subluxation or dislocation, as do the VA outpatient treatment reports, which document a level of left knee disability largely similar in kind and degree to that reflected in VA examination reports described above.  In short, the evidence simply does not support assignment of a higher rating under DC 5257 at any time pertinent to the current claim for increase during which a temporary 100 percent rating under 38 C.F.R. § 4.30 was not assigned.
 
In reaching the above-noted conclusion, the Board notes the difficulty the VA examiner have had in distinguishing what symptoms are attributable to a meniscus tear, rated under DC 5257, from those attributable to arthritis, rated under DC 5260.  For the purposes of the adjudication herein, the undersigned attributes any and all described instability to the disability rated under DC 5257.  As such, and given the limited nature of this adjudication-which is restricted to evaluating the severity of left knee disability resulting from recurrent subluxation or lateral instability-the Veteran is not prejudiced by the Board's determination that a higher rating cannot be assigned under DC 5257.   

The Board further finds that no other potentially applicable diagnostic code provides a basis for assignment of a higher rating.  With respect to the assignment of a separate or higher for dislocation or removal of the semilunar cartilage under DCs 5258 and  5259, respectively, the Board notes that, despite the January 2013 examiner's notation, in checklist fashion, that the Veteran had a semilunar cartilage condition in the left knee that involved a meniscal tear and frequent episodes of locking, joint pain, and joint effusion, the VA examiner noted that at least with respect to the described locking, such could not be the result of the [service-connected] "small tiny tear" in the medial meniscus.  Given this conclusion by the VA examiner, which is not contradicted by any other competent evidence of record, the strong suggestion in the evidence is that the service-connected disability results in no manifestations warranting an increased or separate rating under DCs 5258 or 5259.  

Notably, even if symptoms contemplated by DCs 5258 or 5259 were deemed attributable to service-connected left knee disability, given the ratings already assigned for subluxation/lateral instability under DC 5257 and limitation of motion under DCs 5010-5260, assignment of a separate, compensable rating under DCs 5258 or 5259 would appear to violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of the same symptoms under different diagnostic codes is to be avoided).  In this regard, DC 5260 (for limitation of flexion, and pursuant to which the Veteran's arthritis is evaluated), based on as well as DCs 5258 and 5259 contemplates, in part, disability resulting from pain, and to the extent residuals of a meniscectomy have resulted in instability, such is clearly contemplated by the rating currently assigned under DC 5257.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's reported symptoms and assertions-to include those presented in sworn testimony during the June 2007 hearing-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating under DC 5257 are the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating at any point pertinent to this appeal.

The Board has also considered the medical articles submitted by the Veteran in March 2013.  Notably, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  The articles submitted are not accompanied by a supporting medical opinion specific to the Veteran, and there is otherwise no evidence or information contained in these articles specifically relevant to the matter under consideration; namely, the degree of instability or subluxation in the Veteran's left knee.  

With respect to the September 2012 decision submitted by the Veteran in which the Board assigned a separate rating under DC 5258, the extent to which the relevant facts in that case are analogous to those in the instant case is unclear.  In any event, it is emphasized that  Board decisions carry no precedential value.  38 C.F.R. § 20.1303 (2013); Lynch v. Gober, 11 Vet. App. 22, 27 (1997).   Accordingly, the September 2012 Board decision has not probative value with respect to the current consideration of the instant case.   

The above-noted determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the February 2005 SOC and July 2013 SSOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The criteria set forth in DC 5257 fully contemplate any disability resulting from subluxation/instability-the limited focus of this adjudication-and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no clinical indication or argument that the applicable criteria are otherwise inadequate to rate any subluxation or instability in the left knee.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).

Finally, the Board acknowledges that if the claimant or the record reasonably raises a question as to whether a Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether entitlement to TDIU as a result of that disability is warranted.  See Rice, supra.  As indicated in the Introduction, above, the matter of entitlement to TDIU is addressed in the remand  below.   

For all the foregoing reasons, the Board concludes that a rating in excess of 10 percent for instability of the left knee, status post meniscal tear repair with history of chondromalacia, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the disability at issue at any applicable time during the appeal period, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 10 percent for instability of the left knee, status post meniscal tear repair with history of chondromalacia, is denied.


REMAND

As noted in the Introduction, the Board finds that further RO action with respect to the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With respect to the claim for a higher rating for bipolar disorder, the Veteran was last afforded a VA compensation examination to assess the severity of this disability over three years ago in May 2011; in October 2012,  he requested that he be afforded a VA compensation examination to address the severity of his bipolar disorder.  Since the May 2011 examination, the clinical record, to include reports from VA inpatient psychiatric treatment, suggests a possible increase in the severity of the Veteran's bipolar disorder.  

Given the amount of time that has elapsed since the Veteran was last afforded an examination to assess the severity of his bipolar disorder, his request for such an examination, and evidence as set forth above suggesting increased psychiatric disability, further examination is warranted.  Pursuant to 38 C.F.R. § 3.327(a) (2013), examinations will be requested whenever VA determines, as the Board does in the instant case, that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in the denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

With respect to the matter of the Veteran's entitlement to a TDIU, as the adjudication of this claim could be impacted by a favorable resolution of the claim for higher rating for bipolar disorder remanded below, the Board finds this issue to be inextricably intertwined with the claim for higher rating for bipolar disorder; as such, the adjudication  of the claim for TDIU must be deferred at this time.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

Prior to arranging for the Veteran to undergo VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding VA evaluation and/or treatment records.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent, private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters remaining on appeal.  

In adjudicating the matter of a higher rating for bipolar disorder,  the AOJ should address whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above), is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matters remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate medical professional, for evaluation of his service-connected bipolar disorder.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented mental health history and assertions. 

All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's bipolar disorder, and an explanation of what the score means.

Based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the June 5, 2005, effective date of the award of service connection for bipolar disorder, the Veteran's service-connected psychiatric disability changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall (cited above).    

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for a higher initial rating for bipolar disorder and a TDIU in light of all pertinent evidence (to include all that added to the record since the last adjudication of the claim) and legal authority.  Adjudication of the claim for a higher rating for bipolar disorder should include consideration of whether staged rating for the disability, pursuant to Fenderson (cited above), is appropriate.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


